Citation Nr: 1041526	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-36 841	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania 


THE ISSUE

Entitlement to a higher (compensable) initial disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated April 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted entitlement to service 
connection for bilateral hearing loss, initially rated at zero 
percent.  


FINDING OF FACT

For the entire initial rating period, audiometric testing has 
revealed, at worst, Level III hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have been not been met for any period of initial rating appeal.  
38 U.S.C.A. § 1155 (2010); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for entitlement to an initial compensable 
rating for bilateral hearing loss, because it is an appeal that 
arises from the Veteran's disagreement with the initial 
evaluation following the grant of service connection for 
bilateral hearing loss, no additional notice is required.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have held that, once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  
38 U.S.C.A. § 5103A.  VA obtained the Veteran's service treatment 
records, VA treatment records, and other treatment records 
identified by the Veteran.  VA provided the Veteran with 
compensation examinations in March  2008 and         July 2010.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Hearing Loss Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2010).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2010).  In every instance 
where the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when the 
requirements for a compensable evaluation are not met.  38 C.F.R. 
§ 4.31 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2010).  In view of the 
number of atypical instances it is not expected, especially with 
the more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21 (2010).  
  
The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2010).  

The Veteran has challenged the initial disability rating assigned 
to his service-connected bilateral hearing loss by seeking 
appellate review.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(discussing aspects of a claim for increased disability rating).  
Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2010), the rating may be based 
solely on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in each of 
the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or greater, or when the puretone threshold at 1000 Hertz 
is 30 decibels or less and the threshold at 2000 Hertz is 70 
decibels or more.  38 C.F.R. § 4.86(a), (b).

Bilateral Hearing Loss Initial Rating Analysis

After a review of all the evidence in this Veteran's case, the 
Board finds that a preponderance of the evidence is against the 
Veteran's appeal for an initial compensable disability rating.  
For the initial rating entire period during the pendency of the 
appeal, the service-connected hearing was at worst Level III 
hearing acuity in the right with ear speech recognition score of 
80 percent (the most favorable results), and Level I hearing 
acuity in the left ear with speech recognition score of 92 
percent (the most favorable results), which results in a 
noncompensable (0 percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85.

In December 2007, on private audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 25, 30, 55, and 70, respectively, 
with an average puretone threshold of 46.5 decibels.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 30, 45, 45, and 60 decibels, 
respectively, with an average puretone threshold of 47.5 
decibels.  

The December 2007 private audiogram results were provided in 
graph form, and the Board has depicted the numerical results from 
the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the results 
of the private audiometric testing).  However, these testing 
results are inadequate for VA rating purposes because there is no 
indication the private audiologist used the Maryland CNC for 
speech discrimination testing as required by VA regulation.  38 
C.F.R. § 4.85(a).

Nevertheless, the Board has examined the puretone results in 
order to confirm that the findings of the December 2007 private 
audiogram are similar to the puretone results on the most 
contemporaneous VA audiological examination.  Concerning this, 
the Board notes that the private puretone averages are indeed 
very close to those which the VA examiner found on audiometric 
testing in March 2008, which was an average of 47.5 percent for 
each ear.  Therefore, the Board concludes that remanding this 
case for an audiologist to review the puretone averages on the 
December 2007 private report in order to render an opinion about 
a discrepancy or lack of consistency with the VA audiometric 
findings is not necessary, because the findings on the private 
and VA examinations are so similar.

In March 2008, on VA audiological examination, puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the right ear were 30, 35, 60, and 65 decibels, 
respectively, with an average puretone threshold of 47.5 
decibels.  The speech recognition score for the right ear was 92 
percent.  Puretone thresholds at the test frequencies of 1000, 
2000, 3000, and 4000 Hertz in the left ear were 30, 45, 60, and 
55 decibels, respectively, with an average puretone threshold of 
47.5 decibels.  The speech recognition score for the left ear was 
92 percent.  

Using Table VI, the hearing impairment is Level I in the right 
ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

In July 2010, on VA audiological examination, puretone thresholds 
at the test frequencies of 1000, 2000, 3000, and 4000 Hertz in 
the right ear were 25, 40, 55, and 75 decibels, respectively, 
with an average puretone threshold of 48.5 decibels.  The speech 
recognition score for the right ear was 80 percent.  Puretone 
thresholds at the test frequencies of 1000, 2000, 3000, and 4000 
Hertz in the left ear were 30, 45, 50, and 65 decibels, 
respectively, with an average puretone threshold of 47.5 
decibels.  The speech recognition score for the left ear was 94 
percent.  The examiner noted that the Veteran's reported 
situation of greatest difficulty was not being able to hear 
instructions or directions at work, unless the speaker is close 
and speaks louder than normal.  

Using Table VI, the hearing impairment is Level III in the right 
ear and Level I in the left ear.  This results in a 
noncompensable (0 percent) disability evaluation under Table VII.  
See 38 C.F.R. § 4.85.

The examination reports of record show that for the entire period 
of initial rating claim the Veteran has, at worst, Level III 
hearing acuity in the right ear and Level I hearing acuity in the 
left ear.  When considered together with speech recognition test 
scores (the most favorable results) of 80 percent for the right 
ear and 92 percent for the left ear, this results in a 
noncompensable (0 percent) disability rating.  The Veteran's 
level of hearing loss disability, as reflected by audiometric 
test scores and speech recognition test scores, does not 
establish entitlement to a higher (compensable) rating for 
bilateral hearing loss.  The rating of hearing loss disability 
involves the mechanical application of the rating schedule to 
numeric designations assigned to official audiometric results.  
See Lendenmann, 3 Vet. App. at 345.  

For these reasons, the claim for a higher (compensable) initial 
rating for bilateral hearing loss must be denied.  The Board has 
considered the doctrine of affording the Veteran the benefit of 
the doubt; however, as the preponderance of the evidence is 
against a higher (compensable) initial rating for the entire 
initial rating period on appeal, the record does not demonstrate 
an approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the July 2010 VA 
examiner specifically addressed the functional effects caused by 
the Veteran's bilateral hearing loss disability, by noting that 
the Veteran's situation of greatest difficulty was understanding 
instructions and directions given at work.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. 
§ 3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not 
submitted any statements to the effect that his bilateral hearing 
loss has caused any effect on his occupational functioning or 
daily activities aside from the comments made to the VA 
examiners.  Therefore, the Board finds that the functional 
effects of his hearing loss disability are adequately addressed 
by the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Only if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, so is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008). 

In this Veteran's case, the Board recognizes and has considered 
the complaints of difficulty in understanding a speaker in a 
work-related context, which is associated with the service-
connected hearing loss.  The schedular rating criteria 
specifically provides for ratings based on all levels of hearing 
loss, including exceptional hearing patterns which are not 
demonstrated in this case, and as measured by both audiological 
testing and speech recognition testing.  

Speech recognition testing is a schedular rating criterion that 
recognizes such an inability to understand certain words in 
conversation.  For these reasons, the Board finds that the 
schedular rating criteria in this case are adequate to rate the 
Veteran's 


bilateral hearing loss.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's 
disability, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for bilateral 
hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


